Exhibit 10.4
SECOND AMENDMENT TO
CONSTRUCTION AND TERM LOAN AGREEMENT


THIS AMENDMENT TO CONSTRUCTION AND TERM LOAN AGREEMENT (“Second Amendment”)
dated as of the 30th day of December, 2008 (the “Effective Date”), is entered
into by and between SHOW ME ETHANOL, LLC, a Missouri limited liability
company  (the “Borrower”) and FCS FINANCIAL, PCA, as agent (the “Agent”) for
itself and on behalf of the other Banks.


WITNESSETH:


WHEREAS, that as of March 1, 2007, the parties hereto, along with the Banks,
entered into that certain Construction and Term Loan Agreement (the “Loan
Agreement”), wherein, among other things, Agent provided funds to Borrower in
connection with the construction of the Project; and


WHEREAS, that as of June 2, 2008, the parties hereto entered into that certain
First Amendment to Construction and Term Loan Agreement (the “First Amendment”)
wherein among other things the Agent and the Banks agreed to allow Borrower to
raise additional funds to complete the Project; and


WHEREAS, Borrower and Agent hereby desire to further amend the Loan Agreement as
hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Amendment, and of any loans or extensions of credit
or other financial accommodations at any time made to or for the benefit of
Borrower by the Banks, the Borrower, the Banks and Agent agree as follows:


1.           Certain Defined Terms.  The parties hereto acknowledge and agree
that the following items of Section 1.01 “Certain Defined Terms” shall be
deleted in their entirety and amended as follows:


“Equity Drive” shall mean Borrower’s Capital Call of its Members or request for
voluntary equity contributions where in the Borrower desires to generate
additional $10,000,000.00 in equity.


“Existing 2008 Contracts” shall mean those 2008 corn purchase order contracts
entered into by Borrower and Ray-Carroll as set forth on Exhibit 6.3 attached
hereto.


“Forbearance Period” shall mean the September 30, 2008 through February 2, 2009.


“LIBOR Margin” shall mean with respect to such portions of the Loan which are
Revolving LIBOR Rate Loans, 3.5% (350 Basis Points).

 
1

--------------------------------------------------------------------------------

 


“Ray-Carroll Equity” shall mean Ray-Carroll’s additional investment, in a form
reasonably acceptable to Agent and participating Banks, to allow Borrower to
fulfill its obligations under the Existing 2008 Contracts.


“Revolving Loan Commitment” shall mean $5,000,000.00, as such amount may be
reduced or terminated from time to time pursuant to Section 4.4 or 11.1.”


2.            Term Loan.  The parties hereto acknowledge and agree that Sections
2.03(b) and (c) of the Loan Agreement shall be deleted in their entirety and
replaced with the following:


“(b)         Term Loan.  The Term Loan shall be a Term LIBOR Rate Loan, and the
Borrower shall notify the Agent no later than 12:00 p.m. (noon) (St. Louis,
Missouri time) on a Business Day which is at least three (3) Business Days of
any changes in the Interest Period of the Term LIBOR Rate Loans then
outstanding.  For each Term LIBOR Rate Loan, the Borrower shall specify the
Interest Period therefore; provided, however, should Borrower fail to designate
the Interest Period for any Term LIBOR Rate Loan, that Term LIBOR Rate Loan
shall be deemed a three (3) month Term LIBOR Rate Loan.  Each Term LIBOR Rate
Loan shall be in an amount equal to $1,000,000.00 or incremental multiples of
$1,000,000.00.  Each Bank shall extend to the Borrower each Type of Loan
selected by the Borrower, in an amount equal to its Pro Rata Share of the Loan;
provided, however, that except as hereinafter specifically provided in this
Section 2.03(b), at no time shall the Outstanding Credit applicable to a Bank
exceed such Bank’s Commitment as set forth in Schedule 2.01(a).


(c)           Payment of Term Loan.  The amortization period for the repayment
of the Term Loan shall be a period of ten (10) years commencing as of the
Conversion Date.  Interest on Term LIBOR Rate Loans will be payable in arrears
on a monthly basis.  Quarterly installments of principal in an amount sufficient
to fully amortize the Term Loan over said amortization period in substantially
equal payments will be required beginning on the first day of the fourth month
following the Conversion Date, and continuing on the first day of each and every
third calendar month thereafter until the Term Maturity Date, at which time the
outstanding principal balance of the Term Loan, and all accrued and unpaid
interest will be due and payable in full.  During the term of the Term Loan, the
Borrower may, upon prior written notice to the Agent, defer up to two (2)
quarterly principal payments to the Term Maturity Date.”


3.           Additional Reporting Requirements.  The parties acknowledge and
agree that a new Subsections 5.01(c)(xiii)-(xv) shall be inserted in Section
5.01(c) and read as follows:


“(xiii)   on a weekly basis, and promptly following any request, Borrower’s
current cash forecast in a form reasonably acceptable to Agent.


(xiv)     as soon as available, but in any event within ten (10) days following
the completion of each calendar month, Borrower shall provide Agent with a
detailed report of Borrower’s hedging positions.

 
2

--------------------------------------------------------------------------------

 


(xv)      prior to the end of the Forbearance Period, detailed financial
projections for completion of Borrower’s obligations under Existing 2008
Contracts and promptly following any material revisions to the Borrower’s
financial projections.”


4.           Additional Affirmative Covenants.  The Parties hereto acknowledge
and agree that a new Section 5.01(r) “Equity Drive” shall be added to the
Agreement and shall read as follows:


“(r)           Equity Drive.  Borrower shall promptly notify Lender if Borrower
has any reason to anticipate that the Equity Drive shall fail to obtain the
minimum member approval required to successfully complete the Capital Call or
receive voluntary capital contributions of a minimum of $8,000,000.”


5.           Ray Carroll/Existing 2008 Contacts.  The Parties hereto acknowledge
and agree that a new Section 6.01(t) shall be added to the Agreement and shall
read as follows:


“(t)           Failure of Borrower to receive within forty-five (45) days
following the completion of the Equity Drive, an additional investment, in a
form reasonably acceptable to Agent and participating Banks, from Ray-Carroll,
or other party, to provide additional Subordinated Debt or additional equity to
allow Borrower to fulfill its obligations under the Existing 2008 Contracts (the
“Ray-Carroll Equity”).”


6.           Release/Lender Liability.  The Parties hereto acknowledge and agree
that a new Section 8.18 “No Existing Default; Waiver and Release by Borrower”
shall be added to the agreement, and shall read as follows:


“8.18 NO EXISTING DEFAULT; WAIVER AND RELEASE BY BORROWER.  FOR AND IN
CONSIDERATION OF THE EXECUTION AND DELIVERY BY LENDER OF THIS AGREEMENT,
BORROWER HEREBY RELEASES AND DISCHARGES LENDER, ITS PAST, PRESENT AND FUTURE
AFFILIATES, DIRECTORS, OFFICERS, PRINCIPALS, SHAREHOLDERS, EMPLOYEES,
TRANSFEREES, ATTORNEYS AND AGENTS FROM ANY AND ALL CLAIMS, LIABILITIES,
OBLIGATIONS, RIGHTS OR CAUSES OF ACTION OF ANY KIND AND NATURE IN LAW OR IN
EQUITY BASED UPON ANY ACT, EVENT OR RELATIONSHIP OCCURRING OR EXISTING AT ANY
TIME IN THE PAST, UP TO AND THROUGH THE DATE ON WHICH THIS AGREEMENT IS
EXECUTED, INCLUDING, WITHOUT LIMITATION, ALL CAUSES OF ACTION IN LAW OR IN
EQUITY FOR BREACH OF CONTRACT, LENDER LIABILITY, FAILURE TO ADVANCE FUNDS,
REFUSAL TO LOAN MONEY, NEGLIGENCE, MISREPRESENTATION, FRAUD, VIOLATION OF THE
DECEPTIVE TRADE PRACTICES CONSUMER PROTECTION ACT, USURY, INTENTIONAL
INTERFERENCE WITH CONTRACTUAL OR BUSINESS RELATIONSHIPS, ANTITRUST VIOLATIONS,
UNFAIR TRADE PRACTICES, DAMAGES, INFLICTION OF EMOTIONAL DISTRESS OR MENTAL
ANGUISH, ACTUAL DAMAGES, EXEMPLARY DAMAGES, CONSEQUENTIAL DAMAGES, AND ALL
CLAIMS, LIABILITIES, OBLIGATIONS, RIGHTS OR CAUSES OF ACTION BASED UPON THE
EXISTING LOANS AND THE PARTIES’ PAST DEALINGS AND RELATIONSHIPS INCLUDING, BUT
NOT LIMITED TO, ANY WRITTEN OR ORAL AGREEMENTS OF ANY KIND OR NATURE ENTERED
INTO OR ALLEGED TO HAVE BEEN ENTERED INTO PRIOR TO THE DATE OF THIS
AGREEMENT.  ADDITIONALLY, BORROWER FURTHER HEREBY WAIVES ANY AND ALL DEFENSES,
OFFSETS AND COUNTERCLAIMS TO LENDER’S ENFORCEMENT OF THE LOAN DOCUMENTS OR ANY
ACTION BY LENDER TO FORECLOSE THE SECURITY INTEREST, WHETHER SECURED BY REAL OR
PERSONAL PROPERTY AND COVENANTS AND AGREES THAT NO RIGHT IS RESERVED BY THE
BORROWER TO MAKE ANY CLAIM AGAINST THE LENDER, OR ITS PAST, PRESENT AND FUTURE
AFFILIATES, DIRECTORS, OFFICERS, PRINCIPALS, SHAREHOLDERS, EMPLOYEES,
TRANSFEREES, ATTORNEYS AND AGENTS, ARISING FROM THE MATTERS ABOVE REFERENCED.

 
3

--------------------------------------------------------------------------------

 


BORROWER HEREBY EXPRESSLY AGREES THAT THE TERMS OF THIS SECTION 8.18 EXTEND TO
CLAIMS WHICH BORROWER DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME
OF EXECUTING THIS AGREEMENT, WHICH IF KNOWN BY ANY OF THEM WOULD MATERIALLY
AFFECT ITS DECISION TO EXECUTE THIS AGREEMENT, AND EXPRESSLY WAIVE THE
APPLICATION OF ANY LAW OR DECISION WHICH WOULD EXCLUDE PARTICULAR CLAIMS FROM
THE APPLICATION OF THIS SECTION 8.18 IF BORROWER HAD BEEN AWARE OF ANY SUCH
CLAIMS AT THE TIME OF THE EXECUTION OF THIS AGREEMENT.


BORROWER SPECIFICALLY FURTHER ACKNOWLEDGES THAT IT SOUGHT AND RECEIVED OR HAD
THE OPPORTUNITY TO SEEK AND RECEIVE LEGAL COUNSEL CONCERNING THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, THIS SECTION 8.18 AND THIS AGREEMENT, IS ENTERED
INTO SOLELY IN RELIANCE UPON BORROWER’S OWN KNOWLEDGE, BELIEF AND JUDGMENT AND
NOT UPON ANY REPRESENTATION MADE BY THE LENDER OR ITS PAST, PRESENT AND FUTURE
AFFILIATES, DIRECTORS, OFFICERS, PRINCIPALS, SHAREHOLDERS, EMPLOYEES,
TRANSFEREES, ATTORNEYS AND AGENTS.”


7.           Forbearance Period/Financial Covenants.  The Parties hereto
acknowledge and agree that during the Forbearance Period and for all financial
statements and related data provided to Agent for periods during the Forbearance
Period, Borrower shall be required to maintain a Net Worth of not less than
$15,000,000.00 and shall maintain a minimum equity to total assets percentage of
not less than Twenty percent (20%), each to be measured on a monthly basis at
the end of each month.  Additionally, the Parties acknowledge that Borrower’s
minimum equity ratio for November, 2008 was 19.4% and Agent further acknowledges
the ratio as acceptable on a one-time basis.

 
4

--------------------------------------------------------------------------------

 


8.           Compliance Certificate.  The Parties hereto acknowledge and agree
that the Compliance Certificate attached hereto as Exhibit B shall replace the
Compliance Certificate attached to the Loan Agreement as Exhibit B.


9.           Conditions Precedent to this Second Amendment.  The Parties hereto
acknowledge and agree that following shall be condition precedent to the
execution and delivery of this Amendment by Lender:


9.1           Current Statements of Borrower’s Cash Flow.  Borrower shall have
delivered to Lender, Borrower’s current cash forecast.


9.2           Current Hedging Report; Hedging Policy.  Borrower shall have
delivered to Lender, Borrower’s current report on its hedging positions and a
copy of Borrower’s hedging policy, if any; each of which shall be acceptable to
Lender, in its sole discretion.


10.           Amendment Fee.  Upon execution of this Amendment, Borrower shall
pay to Lender an amendment fee equal to ten (10) basis points on the total Term
Loan Commitment.


11.           Treatment of the Subordinated Debt/Ray-Carroll Equity.  The Agent
hereby acknowledges and agrees that Subordinated Debt, in the form of the Member
Loan and the Ray-Carroll Equity, for purposes of the Borrower’s Net Worth
financial covenant and Borrowing Base calculation, shall be included as “equity”
and not as “debt”.


12.           Acknowledgement of Change in Control.  By execution of this Second
Amendment, Lender hereby acknowledges the appointment of Dennis Alt as General
Manager and Chief Restructuring Officer of the Borrower, and consents to such
appointment.


13.           Multiple Counterparts.  This Amendment may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.


14.           Reaffirmation of Previous Terms and Conditions.  All of the
remaining terms and conditions of the Agreement, as amended, where not
inconsistent with the above, shall remain the same and are hereby republished,
reaffirmed and restated as of the date hereof.


[remainder of this page intentionally left blank]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.



 
BORROWER:
     
SHOW ME ETHANOL, LLC,
 
a Missouri limited liability company
           
By:
   
Title:
               
AGENT, for itself and on behalf of the Banks:
     
FCS FINANCIAL, PCA
       
By:
   
Title:
 


 
6

--------------------------------------------------------------------------------

 

EXHIBIT B


Compliance Certificate


TO:
FCS Financial, PCA (the “Agent”)



Pursuant to that certain Construction and Term Loan Agreement dated _________,
2007, by and between Show Me Ethanol, LLC, a Missouri limited liability company
(the “Borrower”), the Agent, and the Banks identified therein, and any
amendments thereto and extensions thereof (the “Loan Agreement”), the
undersigned hereby represents, warrants and certifies to the Agent and the Banks
as follows:


 
1.
The financial statement(s) attached hereto are complete and correct in all
material respects and fairly present the financial condition of the Borrower as
of the date of said financial statement(s) and the result of its business
operations for the period covered thereby;



 
2.
Repeats and reaffirms to the Agent each and all of the representations and
warranties made by the Borrower in the Loan Agreement and the agreements
referred to therein or related thereto, and represents and warrants to the Agent
that each and all of said warranties and representations are true and correct as
of the date hereof;



 
3.
No Event of Default (as that term is defined in the Loan Agreement), and no
event  which with the giving of notice or the passage of time or both would
constitute an Event of Default (except for those items addressed in Section 7 of
the Second Amendment), has occurred and is continuing as of the date hereof;



 
4.
Borrower has not purchased or entered into any corn purchase or ethanol
contracts in violation of Borrower’s Hedging Policy.



IN WITNESS WHEREOF, the undersigned has signed and delivered this Certificate to
the Agent as of the ____ day of _________________, ____.



       
BORROWER:
     
SHOW ME ETHANOL, LLC
 
a Missouri limited liability company
       
By:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 6.3
 
Existing 2008 Contracts
 
Purchase Order Status
December 4,  2008  12:20 PM
Show Me Ethanol, L. L. C.
Page 1
 
mikec
   
Item: No.: CORN
 

 
Document
No.
 
Buy-from
Vendor No.
 
Expected
Date
 
Quantity
   
Quantity
Received
   
Outstanding
Quantity
   
Direct Unit
Cost Excl. Tax
 
Line Discount Amount
 
Inv. Discount Amount
 
Outstanding
Amount
                                               
CORN
 
Corn
                                       
6388
  V03840  
01/31/08
    100,000.00             100,000.00       6.99             699,000.00  
6365
  V03840  
11/30/08
    525,000.00             525,000.00       6.4575             3,390,187.50  
6366
  V03840  
11/30/08
    100,000.00             100,000.00       5.7975             579,750.00  
6401
  V03840  
11/30/08
    100,000.00       81,152.48       18,847.52       6.6975            
126,231.27  
6406
  V03840  
11/30/08
    100,000.00               100,000.00       6.22             622,000.00  
6407
  V03840  
11/30/08
    100,000.00               100,000.00       6.27             627,000.00  
6393
  V03840  
12/30/08
    200,000.00               200,000.00       6.9475             1,389,500.00  
6399
  V03840  
12/30/08
    100,000.00               100,000.00       6.8475             684,750.00  
6390
  V03840  
12/31/08
    150,000.00               150,000.00       7.075             1,061,250.00  
6391
  V03840  
12/31/08
    200,000.00               200,000.00       7.03             1,406,000.00  
6392
  V03840  
12/31/08
    200,000.00               200,000.00       6.8975             1,379,500.00  
6394
  V03840  
12/31/08
    200,000.00               200,000.00       6.9975             1,399,500.00  
6400
  V03840  
12/31/08
    100,000.00               100,000.00       6.8975             689,750.00  
6402
  V03840  
12/31/08
    100,000.00               100,000.00       6.7475             674,750.00  
6403
  V03840  
12/31/08
    100,000.00               100,000.00       6.7975             679,750.00  
6404
  V03840  
12/31/08
    200,000.00               200,000.00       6.5375             1,307,500.00  
6408
  V03840  
12/31/08
    100,000.00               100,000.00       6.32             632,000.00  
6389
  V03840  
01/31/09
    150,000.00               150,000.00       7.025             1,053,750.00  
ACC1
  V03840  
02/20/09
    1,050,000.00               1,050,000.00       7.195             7,554,750.00
 
ACC2
  V03840  
02/20/09
    1,005,000.00               1,005,000.00       6.99             7,024,950.00
 
6398
  V03840  
05/31/09
    100,000.00               100,000.00       6.7975             679,750.00  
CORN
 
Item Total
        4,980,000.00       81,152.48       4,898,847.52          
0.00
 
0.00
    33,661,618.77                                                              
Report Total
                                              33,661,618.77  

 
 
 

--------------------------------------------------------------------------------

 
 